 Case 3:19-cv-00529-NJR Document 29 Filed 12/01/20 Page 1 of 2 Page ID #81



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

 v.                                            Case No. 3:19-CV-00529-NJR

 $118,450.00 IN UNITED STATES
 CURRENCY,

                 Defendant.

                                       ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Strike Claim and Answer by the

Government (Doc. 28). For the reasons set forth below, the Court grants the Motion.

      On May 22, 2019, the United States filed a forfeiture complaint in this action

(Doc. 1), and Claimants Rosa and Rolando Gomez filed an answer and claim on April 20,

2020 (Docs. 22-24). On June 3, 2020, per motion from the Government, the Court noted

that Rolando Gomez had failed to sign the claim and directed him to submit a verified

claim by June 17, 2020, or his claim would be stricken (Doc. 25). On September 19, 2020,

the Government filed a motion to compel answers to discovery (Doc. 26), noting that it

had served interrogatories on Claimant Rosa Gomez July 23 and that she had not yet

responded. The Court ordered Rosa Gomez to respond by October 20, 2020 (Doc. 27).

      On November 5, 2020, the Government filed the instant motion moving to strike

the claim of Rosa Gomez (Doc. 23) and the answer of Rosa and Rolando Gomez (Doc. 22),

noting their ongoing failure to comply with the orders of this Court. Pursuant to Rule



                                     Page 1 of 2
 Case 3:19-cv-00529-NJR Document 29 Filed 12/01/20 Page 2 of 2 Page ID #82



41(b) of the Federal Rules of Civil Procedure, a Court may dismiss an action for failure to

prosecute or comply with a court order. A dismissal under this rule is as an adjudication

on the merits.

       Accordingly, the Court STRIKES the claim of Rosa Gomez (Doc. 23) and the

answer of Rosa and Rolando Gomez (Doc. 22) and enters default against Claimants Rosa

and Rolando Gomez.

       IT IS SO ORDERED.

       DATED: December 1, 2020


                                                 s/ Nancy J. Rosenstengel
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 2 of 2
